USCA11 Case: 21-12038          Date Filed: 01/04/2022   Page: 1 of 8




                                              [DO NOT PUBLISH]
                                In the
         United States Court of Appeals
                    For the Eleventh Circuit

                         ____________________

                              No. 21-12038
                         Non-Argument Calendar
                         ____________________

ERIC EUGENE MENEFEE, JR.,
                                                 Plaintiff-Appellant,
versus
JAVIER GARCIA,
an individual,
ZACHARY CANNANDAY,
an individual, et al.,


                                              Defendants-Appellees.
USCA11 Case: 21-12038        Date Filed: 01/04/2022     Page: 2 of 8




2                      Opinion of the Court                21-12038

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:19-cv-00938-GKS-EJK
                    ____________________

Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Eric Menefee appeals the district court’s order granting sum-
mary judgment to four police officers and a sheriff in his 42 U.S.C.
§ 1983 action. He argues that the officers were not entitled to qual-
ified immunity for their use of excessive force against him. He also
argues that the local sheriff promulgated an unconstitutional policy
that resulted in the use of such force. After careful review, we af-
firm.
                               I.

       After being arrested on various charges, Menefee was taken
to the booking area of the John E. Polk Correctional Facility in San-
ford, Seminole County, Florida. While waiting in the booking area,
Menefee approached the booking desk to ask about his bond status.
At that point, Officer Javier Garcia ordered Menefee to “sit down
or he would be immediately placed in a holding cell.” In response,
Menefee pointed at the officers and told them to “take me to my
room.”
USCA11 Case: 21-12038         Date Filed: 01/04/2022    Page: 3 of 8




21-12038               Opinion of the Court                         3

        The incident that followed was captured on surveillance
video, although the camera’s view of Menefee was sometimes ob-
scured by the officers’ bodies. As Officers Garcia and Zachary Can-
naday approached him, Menefee locked his arms under the arm-
rests of his chair. He then braced himself as the officers attempted
to lift him up or pull his arms out of the chair. In response, Officer
Garcia punched him twice in the ribs. After he loosened his grip on
the chair, the officers took him to the floor and attempted to hand-
cuff him. Two more officers—Brian Moye and Dawna Santana—
came to help subdue Menefee. Menefee pulled his left arm under
his body, kicked his legs, and braced a leg against a wall. Officer
Garcia punched him more times while he was on the floor. Officer
Cannaday also kneed him in the side, and Officer Moye struck him
in the leg. Meanwhile, Officer Santana maintained control of his
right arm.
       After the officers restrained Menefee in handcuffs, they
stopped hitting him and took him to a holding cell. Menefee later
received medical attention and was found to have experienced pain
and bruising from the incident.
       Menefee sued the four officers and the Seminole County
Sheriff under Section 1983. He alleged that the officers used exces-
sive force in violation of the Fourteenth Amendment, and that the
Sheriff promulgated an unconstitutional policy authorizing the use
such force. Specifically, he referenced a “Response to Resistance
Matrix” that listed “counter moves,” “pain compliance,” and “take
USCA11 Case: 21-12038        Date Filed: 01/04/2022     Page: 4 of 8




4                      Opinion of the Court                21-12038

downs” as appropriate responses to active physical resistance. Con-
cluding that the officers were entitled to qualified immunity and
did not violate the Constitution, the district court granted sum-
mary judgment to all the defendants. Menefee timely appealed.
                               II.

       “We review de novo the district court’s grant of summary
judgment.” Garczynski v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir.
2009). At summary judgment, a court must “draw all inferences in
favor of the opposing party ‘to the extent supportable by the rec-
ord.’” Id. (emphasis omitted) (quoting Scott v. Harris, 550 U.S. 372,
381 n.8 (2007)). But this requirement applies only to genuine dis-
putes over material facts. Id. (quoting Scott, 550 U.S. at 380); FED.
R. CIV. P. 56(a). A genuine dispute exists only if the non-moving
party produces “substantial evidence” supporting its factual con-
tentions—a “mere scintilla of evidence” or “metaphysical doubt as
to material facts” is not enough. Id. (internal quotation marks omit-
ted) (quoting Scott, 550 U.S. at 380; Kesinger v. Herrington, 381
F.3d 1243, 1249–50 (11th Cir. 2004)). Neither can “mere conclu-
sions and unsupported factual allegations . . . defeat a summary
judgment motion.” Whitehead v. BBVA Compass Bank, 979 F.3d
1327, 1328–29 (11th Cir. 2020) (quoting Ellis v. Eng-
land, 432 F.3d 1321, 1326 (11th Cir. 2005)).
                               III.

      Menefee argues that the district court erred in granting sum-
mary judgment for two reasons. First, he contends that the officers
USCA11 Case: 21-12038          Date Filed: 01/04/2022      Page: 5 of 8




21-12038                Opinion of the Court                           5

are not entitled to qualified immunity for using excessive force
against him. Second, he argues that the Seminole County Sheriff is
liable for promulgating an unconstitutional policy that caused the
officers to use such force. We address each of these arguments in
turn.
                                A.

       When, like here, law enforcement officers act within the
scope of their discretionary authority, they are entitled to qualified
immunity unless the plaintiff shows “(1) that the defendant[s] vio-
lated [his] constitutional rights, and (2) that, at the time of the vio-
lation, those rights were ‘clearly established . . . in light of the spe-
cific context of the case, not as a broad general proposition.’”
Gaines v. Wardynski, 871 F.3d 1203, 1208 (11th Cir. 2017) (cleaned
up) (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).
       Menefee cites precedent “clearly establish[ing] that govern-
ment officials may not use gratuitous force against a prisoner who
has already been subdued or . . . incapacitated.” See Skrtich v.
Thornton, 280 F.3d 1295, 1303 (11th Cir. 2002). But he cites only
precedents in which the plaintiffs did not physically resist at the
time the relevant force was exerted. See, e.g., Galvez v. Bruce, 552
F.3d 1238, 1244 (11th Cir. 2008); Hadley v. Gutierrez, 526 F.3d
1324, 1330 (11th Cir. 2008); Davis v. Williams, 451 F.3d 759, 767
(11th Cir. 2006); Bozeman v. Orum, 422 F.3d 1265, 1271-72 (11th
Cir. 2005); Skrtich, 280 F.3d at 1299–1300.
USCA11 Case: 21-12038         Date Filed: 01/04/2022     Page: 6 of 8




6                       Opinion of the Court                 21-12038

       Those authorities are inapposite here. The surveillance
video establishes that Menefee physically resisted the officers’ at-
tempts to subdue him and that they did not use gratuitous force
after he was actually incapacitated. Menefee argues that, during
much of the surveillance video, the bodies of the officers obscure
his behavior from view. But, although the details may not be clear
on the video, Menefee’s resistance is. He was first on the video
speaking and pointing at the officers. When the officers approached
him, he sat in a chair and locked his arms under the armrests. The
video reflects that, as the officers attempted to pull Menefee’s arms
out of the chair to handcuff him, Menefee braced and tried to pre-
vent them. After they brought Menefee to the floor, he tensed up,
pulled his left arm under his body, and refused to give it to them.
He also kicked and tried to brace his leg against a wall. Although
some of Menefee’s movements are obscured by the bodies of the
officers, it is apparent from the video that Menefee resisted
throughout the encounter.
       Menefee argues that the district court improperly relied on
inadmissible incident reports from some of the officers. But all the
relevant facts that the district court cited were also contained in the
same officers’ sworn depositions. And “[w]e may affirm a district
court’s summary judgment ‘on any ground that finds support in
the record,’ even if it is not the basis articulated by the district
court.” Jarvela v. Crete Carrier Corp., 776 F.3d 822, 828 (11th Cir.
2015) (quoting Lucas v. W.W. Graiger, Inc., 257 F.3d 1249, 1256
(11th Cir.2001)).
USCA11 Case: 21-12038         Date Filed: 01/04/2022    Page: 7 of 8




21-12038               Opinion of the Court                         7

        Menefee also argues that the district court failed to consider
his testimony. But he provided no substantial evidence that contra-
dicted the officers’ account (or, for that matter, the video). In his
deposition, Menefee said that he did not recall whether his left arm
was under his body and that he was “not intentionally” kicking or
resisting efforts to place him in handcuffs. The video reflects that
Menefee’s left arm was under his body, preventing him from being
handcuffed. And Menefee’s subjective state of mind during the in-
cident is irrelevant. “The only perspective that counts is that of a
reasonable officer on the scene at the time the events unfolded.”
Garczynski, 573 F.3d at 1166. Here, the officers did not violate
clearly established law by using force to subdue and handcuff Men-
efee.
                               B.

       Menefee also argues that the Seminole County Sheriff prom-
ulgated an unconstitutional policy in the form of the Response to
Resistance Matrix, which caused his injuries. The officers refer-
enced that matrix to explain the level of force they used. Thus,
Menefee argues, the policy was unconstitutional to the same extent
as the officers’ conduct. We disagree. To hold the Sheriff liable for
his policy, Menefee must prove that the policy “constituted delib-
erate indifference to [a] constitutional right.” See Underwood v.
City of Bessemer, 11 F.4th 1317, 1333 (11th Cir. 2021) (quoting
McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004)). And he
has not done so. His conclusory statement that “the policy . . . was
USCA11 Case: 21-12038      Date Filed: 01/04/2022   Page: 8 of 8




8                    Opinion of the Court              21-12038

unconstitutional” is not enough to defeat summary judgment. See
Whitehead, 979 F.3d at 1328–29.
                            IV.

      The district court’s judgment is AFFIRMED.